DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/16/2019 has been considered.
Drawings
The drawings filed on 12/16/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 12/16/2019 are acceptable.
Claim Objections
Claims 28-32 objected to because of the following informalities:  the claims need to depend from claim 27, nor claim 26.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-25 and 27-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2017/0005195) in view of Bi et al. (US 10,263,100).
Regarding claim 21, Ching discloses:

forming a plurality of nanostructures (402) stacked over a semiconductor substrate (202), wherein each one of the plurality of nanostructures comprises: forming a stack of a first material (Si) and a second material different (SiGe) from the first material over the first material (¶0023, ¶0030);  and 
forming a gate electrode (1606, ¶0061-0062) and a gate dielectric (1604) extending between the first one of the plurality of nanostructures and the second one of the plurality of nanostructures (figure 16).
Ching does not disclose “forming a core region from the first material; forming a sheath region surrounding the first material from the second material, the second material having a thickness of less than or equal to 2 nanometers”.  
In a similar method, however, Bi discloses a method of manufacturing a semiconductor device, the method comprising forming a plurality of nanostructures (Figure 3, 302, 304, column 10 line 50) stacked over a semiconductor substrate (102, column 6 line 14), wherein forming each one of the plurality of nanostructures comprises forming a stack of a first material and a second material different from the first material over the first material (paragraph spanning columns 6 and 7), and forming a core region (116a, 118a,) from the first material (column 11, lines 6-12), forming a sheath region (134a, 136a, 138a, 139a) surrounding the first material from the second material (paragraph spanning column 7 to column 8), the second material having a thickness of less than or equal to 2 nanometers (column 8 lines 12-42). 
Bi discloses that a method as taught prevents unwanted diffusion (column 5 lines 37-48).  Therefore, it would have been obvious to one having skill in the art before the 
Regarding claims 22 and 23, Ching further discloses:
wherein the first material is silicon, and 
wherein the second material is silicon germanium (¶0023)
Regarding claims 24 and 25, the modification of Bi further discloses:
wherein the forming the sheath region forms the second material to a thickness of less than or equal to 1 nanometer, and  wherein the forming the sheath region forms the second material to a thickness of less than or equal to 0.96 nanometers (“about 1 nm”, column 8 lines 34-35). 
Regarding claims 27 and 32, Ching discloses:
A method of manufacturing a semiconductor device (gate-all-around device, ¶0018), the method comprising: 
forming a gate dielectric (1604, ¶0064) around a first semiconductor material (306, ¶0064); and 
forming a gate electrode (1606, ¶0064) surrounding the gate dielectric around the first semiconductor material.
Ching does not disclose “wherein a second semiconductor material separates the first semiconductor material from the gate dielectric, the second semiconductor material being different from the first semiconductor material and having a thickness of less than 2 nanometers”.  In a similar method, however, Bi discloses a method of 
Bi discloses that a method as taught prevents unwanted diffusion (column 5 lines 37-48).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the method of Ching, including forming a second semiconductor material separates the first semiconductor material from the gate dielectric, the second semiconductor material being different from the first semiconductor material and having a thickness of less than 2 nanometers, in order to prevent unwanted diffusion as taught by Bi.
Regarding claim 28, the modification of Bi further discloses:
wherein the second semiconductor material has a thickness of less than 1 nanometer (“about 1 nm”, column 8 lines 34-35).
Regarding claim 29, the modification of Bi further discloses:
wherein the second semiconductor material has a thickness of less than 0.96 nanometer (“about 1 nm”, column 8 lines 34-35).
Regarding claims 30 and 31, Ching further discloses:
wherein the first material is silicon, and 
wherein the second material comprises germanium (¶0023).


A method of manufacturing a semiconductor device (gate-all-around transistor, ¶0018), the method comprising: forming a first nanostructure, the first nanostructure comprising: a first material (306); and 
forming a first gate electrode (1606) around the first nanostructure.
Ching does not disclose “a first diffusion interface surrounding the first material, the first diffusion TSMP20173995USoiPage 3 of 5interface having a thickness that is greater than zero and less than or equal to 2 nanometers”.  
In a similar method however, Bi discloses a method of manufacturing a semiconductor device, the method comprising forming a diffusion interface (Figure 3, 134a, 136a, 138a, 139a, paragraph spanning column 7 to column 8) around a first semiconductor material (116a, 118a), the diffusion interface having a thickness of greater than zero and less than or equal to 2 nanometers (column 8 lines 12-42). 
Bi discloses that a method as taught prevents unwanted diffusion (column 5 lines 37-48).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the method of Ching, including providing a first diffusion interface surrounding the first material, the first diffusion TSMP20173995USoiPage 3 of 5interface having a thickness that is greater than zero and less than or equal to 2 nanometers, in order to prevent unwanted diffusion as taught by Bi.

wherein the second semiconductor material has a thickness of less than or equal to 1 nanometer (“about 1 nm”, column 8 lines 34-35).
Regarding claim 35, the modification of Bi further discloses:
wherein the second semiconductor material has a thickness of less than or equal to 0.96 nanometer (“about 1 nm”, column 8 lines 34-35).
Regarding claims 36 and 37, Ching further discloses:
wherein the first material is silicon, and 
wherein the diffusion interface comprises germanium (¶0023).
Regarding claims 38 and 39, Ching further discloses:
wherein the first material has a first diameter of between about 3nm and about 2onm and wherein the first material has a first diameter of between about 3nm and about 8nm (¶0037).
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899